Citation Nr: 0020616	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  94-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for eye disability and for 
lung disability, to include as due to mustard gas exposure 
gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1941 to 
October 1941 and from June 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1993, a statement of the case was issued in April 
1993, and a substantive appeal was received in May 1993.  


REMAND

Applicable regulations address certain exposure to specified 
vesicant agents during active service and subsequent 
development of indicated conditions.  Full-body exposure to 
nitrogen or sulfur mustard or Lewisite with the subsequent 
development of certain listed disorders, including chronic 
conjunctivitis, keratitis, corneal opacities, lung cancer, or 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease is sufficient to 
establish service connection for such disorders.  38 C.F.R. 
§  3.316.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, under 38 C.F.R. § 
3.316, a lay assertion of having been exposed to mustard gas, 
unless inherently incredible, relieves the claimant of the 
burden of providing medical evidence of a nexus between a 
current pulmonary disability and the claimed inservice 
exposure to mustard gas, so that the claim for service 
connection for a disability as a result of exposure to a 
vesicant agent is well-grounded.  Pearlman v. West, 11 Vet. 
App. 443 (1998).  Thus, in the instant case, therefore, the 
veteran's claims under 38 C.F.R. § 3.316 are well-grounded 
and VA has a duty to assist him in the development of facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a).  Ultimately, 
the subject of actual exposure to mustard gas is a question 
of fact that is "determined after full development of the 
facts."  Pearlman at 447.

Claims based on exposure to mustard gas are the subject of 
special considerations.  See 38 C.F.R. § 3.316; Pearlman 
supra.  In this regard, Veterans Benefits Administration 
(VBA) Circular 21-95-4 states that the United States Army 
conducted research into the effects of chemical warfare on 
individuals dating from World War II until 1975; the projects 
in the program included the use of mustard gases and other 
types of chemicals.  Prior to the early 1950s, information 
concerning an individual's participation in any kind of 
testing by the Army was placed into his service medical 
records, which were stored at the National Personnel Records 
Center (NPRC).  Also, through a study by VA's Epidemiology 
Service, a list of participants in mustard gas 
testing/training in the Army is available.  VBA Circular 21-
95-4, Appendix B. VA's Adjudication Procedural Manual M21-1 
provides that, with regard to development of service 
department information prior to April 1, 1992, the RO should 
make another request to the NPRC for records of mustard gas 
exposure.  Also, the adjudication manual provides that the RO 
should inquire of VA's Central Office whether the name of a 
veteran alleging exposure to mustard gas appears on the list 
of Army and Navy volunteers who participated in testing 
between August 1943 and October 1945. M21-1, Part 3, Section 
5.18(c)(d).

It is not clear from the record that the required development 
has been accomplished.  Accordingly, the case is REMANDED to 
the RO for the following actions:

1.  The RO should inquire of VA's Central 
Office whether the veteran's name appears 
on the list of volunteers who 
participated in mustard gas testing 
during the period(s) claimed by the 
veteran.  The RO should also ensure that 
all other development mandated by M21-1, 
Part III, Section 5.18 is undertaken.

2.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claims may now be granted.  
If a decision as to either issue remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case that includes a summary of the laws 
and regulations applicable to the 
adjudication of mustard gas claims with 
appropriate citations (including 38 
C.F.R. § 3.316) and an opportunity to 
respond thereto.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



